DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2018/0119240).
Considering claim 1, Tanaka teaches a hot rolled steel sheet comprising 70% or more in total area of tempered martensite and tempered bainite (abstract).  The steel sheet comprises by mass C: 0.03-0.20%, Si: 0.4% or less, Mn: 0.5-2.0%, Al: 0.1% or less, Cr: 1.% or less, Mo: 0.1-0.3%, P: 0.03% or less, S: 0.02% or less, N: 0.01% or less, Nb: 0.01-0.1%, Ti: 0.03-0.15%, V: 0.01-0.3%, B: 0.0002-0.010%, and the balance Fe and impurities (Paragraphs 24, 27, 42, 44, 48, 50, 53, 55, 57 and 60).  The microstructure of the steel may preferably be 80% or more tempered martensite and tempered bainite (Paragraph 66) as well as iron-based carbides having an average width of 1.0 µm or less (i.e. overlapping the claimed carbides of a diameter of 0.1 microns or more being less than 1,000 per cm2) and MC-type precipitated carbides having an average particle size of 20 nm or less (Paragraph 24) where M is one or more of Ti, V, Nb and Mo (Paragraphs 24, 51, 54, 56, and 58) (i.e. overlapping the claimed number of precipitates of a diameter of 50 nm or more being 1×107 or less).
While not teaching a singular example of the instantly claimed steel sheet this would have been obvious to one of ordinary skill in the art as this is considered a combination of conventionally known steel sheet with composition and microstructural features known to be used for steel sheets with excellent stretch flangeability and blank workability and one would have had a reasonable expectation of success.  Further, the steel composition and microstructure ranges disclosed by Tanaka overlaps those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  
Tanaka states where the individual amount of both of tempered martensite and tempered austenite cannot be determined as after annealing the microstructures are indistinguishable (Paragraph 66).  However, applicant does not define “as a main structure” to encompass any particular content of tempered martensite and only an exemplary range is disclosed (Specification p.18, 1st full paragraph).  As such, the disclosure of Tanaka is considered to overlap that which is claimed using the broadest reasonable interpretation.  See MPEP 2111.01.
Considering claims 2-3, Tanaka teaches a chemical composition containing Mn, Cr, Mo, Nb, Ti, N, S, V, and C in ranges overlapping those which are claimed and this overlap also renders obvious the claimed Relational expressions 1-2.  See MPEP 2144.05.
Considering claim 4, Tanaka is silent regarding the claimed difference in hardness.  However, Tanaka teaches a substantially identical steel sheet with chemical composition and microstructure as that which is claimed and one would reasonably expect the steel of Hasegawa to possess the claimed hardness differential as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 5, Tanaka teaches where the tempered martensite content is at least 70% by area (Paragraph 24) and this open-ended disclosure overlaps and renders obvious the claimed 80% or more.  See MPEP 2144.05.
Considering claim 6, Tanaka teaches exemplary yield strengths of the steels being in excess of 900 MPa (Table 3).  See MPEP 2144.05.  Tanaka is silent regarding the claimed Charpy V-notch energy.  However, Tanaka teaches a substantially identical steel sheet with chemical composition and microstructure as that which is claimed and one would reasonably expect the steel of Tanaka to possess the claimed Charpy V-notch energy as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Response to Arguments
Applicant’s arguments, see remarks, filed 02 June 2022, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 103 in view of Bangaru (US 6,228,183) have been fully considered and are persuasive.  Applicant has amended the claims to recite   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka (US 2018/0119240) as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hasegawa et al. (US 2018/0023154) teaches a steel with a microstructure optionally comprising tempered martensite and tempered bainite.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784